Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/21 has been entered.
 
Claim Rejections - 35 USC § 101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1. Certain method of organizing human activity such as fundamental economic concept or commercial and legal interactions.
2. A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. In the first analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
In the second analysis, under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “facilitating an online payment transaction between a user and a merchant” is a fundamental economic practice. Fundamental economic practices fall into the category of certain 
Under Step 2A, Prong 2, the examiner contends that in claim 1, the additional elements are “transmitting...a request to obtain a proxy dynamic value; receiving....the proxy dynamic value and providing...the proxy dynamic value to the computer system; presenting to the user…a list of portable payment devices that the user has enrolled with the computer system; receiving a selection of a portable payment device from the list of portable payment devices. These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more computer systems is caused to perform these steps. Also, the recited portable payment devices, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. Furthermore, the claimed step “wherein the computer system obtains the primary account number” is simply being recited to further narrow the scope of abstract idea. Also the limitation "an application embedded in a web browser associated with a merchant computer..." is merely applying a software code to the abstract idea. It does not integrate the abstract idea into a practical application. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 23-26, 28-30, and 32-40 do not recite additional elements; they are See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). 
Response to Arguments
Applicant's arguments filed on 01/12/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that the claims are not directed to a judicial exception, the examiner finds this argument unpersuasive. Under Step 2A (Prong 1), it is determined that the claim as a whole recites a method of organizing human activity. For instance, the claim language “facilitating an online payment transaction between a user and a merchant” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
In response to applicant’s argument that the examiner fails to provide any evidence or articulated reasoning in support of the assertion that the claims are directed to an abstract idea. The examiner contends that unlike the rejections under 102 and 103 which are evidence based, 101 is not evidence based. Rather, the rejection under 101 is a matter of law and such, no evidence is required. As previously stated, the claim as a whole recites a method of organizing human activity. For instance, the claim language “facilitating an online payment transaction between a user and a merchant” is a fundamental economic practice. Fundamental 
In response to applicant’s argument that the alleged abstract idea is clearly integrated into a practical application, the examiner finds this argument unpersuasive. The examiner contends that, in claim 1, the additional elements are “transmitting...a request to obtain a proxy dynamic value; receiving....the proxy dynamic value and providing...the proxy dynamic value to the computer system; presenting to the user…a list of portable payment devices that the user has enrolled with the computer system; receiving a selection of a portable payment device from the list of portable payment devices. These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more computer systems is caused to perform these steps. Also, the recited portable payment devices, with their already available basic functions, are simply being applied to the abstract idea and being used as tools in executing the claimed process. Furthermore, the claimed step “wherein the computer system obtains the primary account number” is simply being recited to further narrow the scope of abstract idea. Also the limitation "an application embedded in a web browser associated with a merchant computer..." is merely applying a software code to the abstract idea. It does not integrate the abstract idea into a practical application. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
In response to applicant’s argument that the claims recite significantly more than the abstract idea, citing DDR. Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras [0065-0066]. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of  “transmitting...a request to obtain a proxy dynamic value; receiving....the proxy dynamic value and providing...the proxy dynamic value to the computer system; presenting to the user…a list of portable payment devices that the user has enrolled with the computer system; receiving a selection of a portable payment device from the list of portable payment devices” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent 
The examiner further contends that while the patent claims in DDR Holdings, as described by the Court, involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. The claimed solution in the DDR is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” But this is just not the case with the claimed subject matter. The additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer systems......that is, mere instructions to apply generic computer systems to the abstract idea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697